Title: Jean David to Thomas Jefferson, 1 February 1816
From: David, Jean
To: Jefferson, Thomas


            
              Monsieur
               Richmond le 1er fevrier 1816.
            
            La bienveillance que vous m’avez temoignée dans les deux lettres que vous avez eu la bonté de m’ecrire, et notamment dans celle du 13 Janvier, m’enhardit a vous entretenir de nouveau de mes projets et même a vous demander des conseils.
            Persuadé que la culture de la vigne deviendroit une Source de richesses pour les Etats unis, et en particulier pour la Virginie, j’avois fait a ce sujet un memoire très court que je comptois presenter ou faire presenter à la Legislature de l’Etat de Virginie actuellement assemblée à Richmond. Mr Girardin avoit eu la bonté de le traduire en Anglais, mais avant de le presenter il me conseilla de le communiquer à Mr Wilson Carey Nicholas Gouverneur de Virginie, il me donna une lettre d’introduction auprès de lui, et ensuite m’y accompagna Mr Nicholas en paroissant persuadé de l’utilité de cette culture, et même de Sa reussite, me dit que très certainement la Legislature ne voudroit faire aucune depense pour cet objet, et qu’etant surchargée d’affaires, il doutoit qu’elle mit en deliberation ce qui fesoit le Sujet de mon memoire; que tout ce qu’on pourroit en obtenir de plus favorable Seroit une prime de tant—Sur chaque barrique de Vin, et tant Sur chaque barrique d’eau de vie provenant de mes plantations, ce qu’il regardoit comme tres incertain, et qu’il croyoit que pour former une pareille entreprise il me conviendroit mieux de tacher de reunir quelques riches proprietaires ou bien de la faire par actions.
            
            Ce ne fut pas du tout mon avis attendu qu’il est tres difficile de reunir plusieurs personnes pour une entreprise quelconque, et qu’il est impossible de la faire par actions Si l’on n’est auparavant assuré d’un certain nombre d’actionaires. de Sorte que mon memoire na pas été presenté.
            Mais ce qui a arreté toutes mes demarches, c’est un scrupule qui m’est Survenu et dont j’ai fait part à Mr Girardin, le voici—
            C’est qu’en introduisant dans l’amerique Septentrionale la culture de la Vigne je porte un prejudice considerable à ma patrie. Car je Suis persuadé que Si j’entreprends cette culture avec quelques moyens; et que je puisse la Suivre Seulement cinq ou Six ans je mettrai ce pays dans le cas de Se passer des vins et des eaux de vie de france, et d’exporter de ces denrées dans touts les pays de l’amerique ou la france les fournit aujourd’hui. je ne veux pas dire que tout celá aura lieu dans cinq ou Six ans; mais que dans cinq ou Six ans j’aurai fait connoitre cette culture de maniére que tout le monde pourra S’y livrer Sans avoir besoin de moi
            Cette idée a fait une telle impression Sur moi que Si j’etois assuré que les francais continuassent a exister en corps de nation j’abandonnerois toute tentative à ce Sujet. Mais qui Sait Si j’aurai encore une patrie! cette question est au moins tres problematique
            Cependant je Suppose que l’on put me convaincre que mon scrupule n’est pas fondé, Soit par ce qu’on pourroit employer pour cette entreprise quel qu’autre personne aussi experte et même plus experte que moi, (ce qui cependant ne me paroitroit pas une raison Suffisante) Soit de par toute tout autre moyen; il ne S’en Suivroit pas que le gouvernement des Etats unis ne me dut une recompense, pour y avoir introduit une branche de production aussi importante, car quoique l’on y fasse du vin dans quelques cantons, il S’en faut de beaucoup que je regarde celá comme une reussite assurée, il me Semble que ce Sont des gens qui essayent et Si ce n’etoit ainsi depuis le temps qu’on S’occupe de cet objet, la moitié de la Caroline du nord, du Kentucky, de la Virginie, du Maryland, de la Pensilvanie et du Jersey devroient être complantés en Vignes
            Imaginant donc de reussir plus complettement et Surtout plus rapidement que ceux qui m’ont precedé, je me crois en droit de demander une recompense proportionnée au Service que j’aurois rendu à l’etat, et Si on me la refusait je ferois comme ce statuaire qui brisa Sa statue plutôt que de la donner au dessous de Sa valeur
            Vous voyez donc Monsieur qu’avec de pareilles pretentions il est difficile que je puisse m’arranger avec de Simples particuliers, à moins que ceux ci n’eussent les moyens d’obtenir du Gouvernement un privilége une prime, une recompense quelconque, dont ils m’attribueroient une juste portion.
            J’avois fait une Petition ou memoire à ce sujet, pour être presenté au Congrés Soit en mon nom Soit au nom d’un ou plusieurs particuliers avec qui jaurois pris des arrangements. je vous la transmets cy joint. mais je vous prie de la regarder pour le moment, comme une chose à laquelle je Suis bien loin dêtre determiné. je ne crois pas même dans quelque position pressante que je pusse me trouver, que je voulusse employer un pareil moyen tant que je pourrai penser que j’ai une patrie. Mais Si la france etoit envahie de nouveau et partagée, alors je ferois bon marché de mes connoissances en ce genre
            Excusez je vous prie cette longue lettre dans laquelle j’ai cedé à l’impulsion de mon cœur; je ne parlerois pas ainsi à tout le monde, car aujourd’hui on Se moque de celui qui ne fait pas passer Son interêt particulier avant tout—
            
              Je vous Salue bien respectueusement
              J. David
            
           
            Editors’ Translation
            
              
                Sir
                Richmond 1 February 1816.
              
              The kindness you have shown me in the two letters you were so good as  to write me, and especially in the one dated January 13, emboldens me to discuss with you again my projects and even to ask for your advice.
              Convinced that the cultivation of vineyards would become a source of wealth for the United States and particularly for Virginia, I had written a very short report on this topic that I intended to present or have someone present for me to the Virginia legislature currently assembled in Richmond. Mr. Girardin was kind enough to translate it into English, but before submitting it, he advised me to communicate it to Mr. Wilson Cary Nicholas, governor of Virginia. He gave me a letter of introduction for the governor and then accompanied me there. Mr. Nicholas seemed convinced of the usefulness of this cultivation and even of its success. He told me, however,  that the legislature would quite certainly  be unwilling to spend any money for this purpose, and he doubted that it would deliberate on the subject of my report, as it was  overburdened with other  affairs; that the most favorable thing that could be obtained from it would be a subsidy of so much on each barrel of wine and brandy produced on my plantations, but that he considered this a very uncertain prospect. He believed that in order to start such an enterprise it would suit me  better to try to unite a few wealthy landowners or do it as a joint stock venture.
              This was not at all my opinion, considering that it is very difficult to bring together several persons for any enterprise and that it is impossible to succeed  with stock unless a certain number of shareholders has already been secured. As a result of all this, my report was not presented.
              
              But what stopped me in my tracks was a doubt that came over me and of which I informed Mr. Girardin. Here it is—
              My concern is that my introduction of the cultivation of vineyards to North America might be detrimental to my native land. I am convinced that if I undertake this project with some means, and if I am able to follow it up, even for as little as five or six years, I will enable this country to do without wines and brandies from France and to export these products to all the countries of America where France exports them now. I do not mean to say that all this will take place in five or six years, but that in five or six years I will have made this culture known in such a way that anyone will be able to dedicate himself to it without needing  me
              This idea made such an impression on me that if I had any guarantee that the French will continue to exist as a nation, I would give up all my attempts on  this matter. But who knows whether I will still have a homeland! This question is, to say the least, very problematic
              However, I suppose that I could be convinced that my doubts are not well founded, either because another person, with as much or even more expertise than I, could be employed in this enterprise (this however does not seem to me to be a sufficient reason) or through any other means. It would follow that the government of the United States would owe me a reward for having introduced such an important line of production, because although wine is produced in a few counties, I am far from considering their success to be secure. It seems to me that people are still only making a trial of it. If this were not the case, half of North Carolina, Kentucky, Virginia, Maryland, Pennsylvania, and New Jersey would now be covered in vineyards
              Consequently, imagining that I would succeed more completely and above all more rapidly than those who have preceded me, I believe I have a right to ask for a reward in proportion to the services I would render to the state, and if it were refused, I would do like the sculptor who smashed  his statue rather than give it up at a price below its value
              Therefore, Sir, you can see that with such pretensions it is difficult for me to deal with mere individuals, unless they have the means of obtaining from the government a privilege,  grant,  or some kind of reward, of which they would allot me a just portion.
              I had composed  a petition or report about this to be presented to Congress either in my name or in the name of one or several individuals with whom I would have made arrangements. I enclose it herein. But I ask you to regard it for the moment as a project that I am far from being determined to undertake. I even doubt that, no matter how pressing my situation might become, I would do it so long as I believed I had a homeland. But if France were to be invaded again and partitioned, then I would sell my expertise  cheaply
              Please forgive this long letter in which I gave in to the impulse of my heart. I would not speak thus to just anybody, because today people who do not value personal profit above all else are mocked—
              
                I send you my respectful regards
                J. David
              
            
          